Exhibit 10.1

Execution Version

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of March 5, 2015, is among SANCHEZ PRODUCTION PARTNERS
LLC (f/k/a Constellation Energy Partners LLC), a Delaware limited liability
company (the “Borrower”), the guarantors party hereto (the “Guarantors”), the
Lenders party hereto, and SOCIÉTÉ GÉNÉRALE, as administrative agent (in such
capacity, the “Administrative Agent”), and as collateral agent (in such
capacity, the “Collateral Agent”), and relates to that certain Second Amended
and Restated Credit Agreement, dated as of May 30, 2013 (as amended, restated,
modified or supplemented from time to time prior to the date hereof, the
“Existing Credit Agreement”; and as amended hereby, the “Credit Agreement”),
among the Borrower, the Lenders, the Administrative Agent, the Collateral Agent,
and SOCIÉTÉ GÉNÉRALE, as letter of credit issuer.

WHEREAS, as described in that certain Amendment No. 7 to Form S-4 filed by the
Borrower with the United States Securities and Exchange Commission on
January 26, 2015 (the “S-4”), the Borrower intends to change its organizational
structure from a limited liability company to a limited partnership on or about
March 6, 2015 (the “Borrower Structure Change”) and desires to change its name
from “Sanchez Production Partners LLC” to “Sanchez Production Partners LP” (the
“Borrower Name Change”);

WHEREAS, the Borrower desires to amend the Existing Credit Agreement on the
terms set forth herein;

WHEREAS, reference is made to that certain Second Amended and Restated Pledge
and Security Agreement dated as of May 30, 2013 (as amended by that certain
First Amendment to Second Amended and Restated Pledge and Security Agreement
dated as of March 5, 2015 (the “First Amendment to Pledge and Security
Agreement”), and as further amended, restated, modified or supplemented from
time to time prior to the date hereof, the “Pledge and Security Agreement”), and
pursuant to Section 4.2 of the Pledge and Security Agreement, the Borrower is
required to give the Collateral Agent thirty (30) days prior notice of any
change to its name or corporate structure; and

WHEREAS, Section 12.02 of the Existing Credit Agreement provides that the
Borrower and the Required Lenders may amend the Existing Credit Agreement and
the other Loan Documents for certain purposes.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Definitions. Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning assigned to such term in
the Credit Agreement.

 

1



--------------------------------------------------------------------------------

Section 2. Consent and Authorization. For the avoidance of doubt, each of the
Administrative Agent, the Collateral Agent and each Lender party hereto hereby
agrees and consents to the Borrower Structure Change and the Borrower Name
Change, and acknowledges and confirms that the requirements of Section 4.2 of
the Pledge and Security Agreement with respect to the Borrower Structure Change
and Borrower Name Change have been satisfied. Each of the Lenders party hereto
hereby authorizes the Collateral Agent to enter into the First Amendment to
Pledge and Security Agreement, on the terms and conditions satisfactory to the
Collateral Agent.

Section 3. Amendments to the Credit Agreement. The Existing Credit Agreement is,
effective as of the Amendment Effective Date (as defined below), hereby amended
to delete the stricken text (indicated textually in the same manner as the
following example: ) and to add the double-underlined text (indicated textually
in the same manner as the following example: double-underlined text) as set
forth in the pages of the Credit Agreement attached as Exhibit A hereto.

Section 4. Ratification. Except as expressly amended, modified or waived herein,
the Borrower and each of the Guarantors hereby ratifies and confirms all of the
Obligations under the Credit Agreement and the other Loan Documents, and all
references to the Credit Agreement, the Mortgages and the Notes in any of the
Loan Documents shall be deemed to be references to the Credit Agreement, the
Mortgages and the Notes as amended, modified or waived hereby and by the
instruments and documents delivered pursuant to Section 5.

Section 5. Effectiveness. This Amendment shall become effective on the date (the
“Amendment Effective Date”) on which each of the following conditions is
satisfied:

 

  a) the Administrative Agent shall have received counterparts of this Amendment
executed by the Administrative Agent, the Collateral Agent, the Borrower, the
Guarantors and Lenders comprising at least the Required Lenders (and each Lender
that executes this Amendment shall be deemed to have consented to this Amendment
for all purposes requiring its consent);

 

  b) the Borrower shall have delivered a secretary’s certificate to the
Administrative Agent confirming that the requisite holders of Equity Interests
of the Borrower have approved the Plan of Conversion (as defined in the S-4),
and that the Borrower Structure Change is or concurrently with the delivery of
such certificate has become effective;

 

  c) the Borrower shall have delivered a secretary’s certificate to the
Administrative Agent setting forth the identity of the ultimate owners of the
Equity Interests as of the Amendment Effective Date (immediately after giving
effect to the Borrower Structure Change) of Sanchez Production Partners GP LLC,
a Delaware limited liability company;

 

  d) the Administrative Agent shall have received evidence that the Borrower and
the Guarantors have entered into that certain First Amendment to Pledge and
Security Agreement, and such amendment shall be effective;

 

2



--------------------------------------------------------------------------------

  e) The Borrower and each Guarantor shall have confirmed and acknowledged to
the Administrative Agent and the Lenders, and by its execution and delivery of
this Agreement the Borrower and each Guarantor do hereby confirm and acknowledge
to the Administrative Agent and the Lenders, that (i) the execution, delivery
and performance of this Amendment has been duly authorized by all requisite
limited liability company action on the part of the Borrower or such Guarantor,
as applicable; (ii) the Credit Agreement and each other Loan Document to which
it is a party constitute valid and legally binding agreements enforceable
against the Borrower or such Guarantor, as applicable, in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other similar
laws relating to or affecting the enforcement of creditors’ rights generally and
by general principles of equity and (iii) no Default or Event of Default exists
under the Credit Agreement or any of the other Loan Documents after giving
effect to this Amendment; and

 

  f) the Borrower shall have paid all agreed fees to the extent due and payable
in connection with this Amendment and paid or reimbursed the Administrative
Agent for all its reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation and execution and delivery of this
Amendment (including the reasonable fees, disbursements and other charges of
Mayer Brown LLP), in each case, to the extent provided in Section 12.03 of the
Credit Agreement.

Section 6. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 7. Miscellaneous.

 

  a) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import,
referring to the Credit Agreement, and each reference in each other Credit
Document to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Existing Credit Agreement as amended or otherwise modified by this Amendment.
This Amendment shall constitute a Loan Document for purposes of the Credit
Agreement.

 

  b) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any default of the
Borrower or any Guarantor or any right, power or remedy of the Administrative
Agent or the Lenders under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

 

3



--------------------------------------------------------------------------------

  c) The Borrower and each Guarantor represents and warrants that as of the date
hereof (i) it has the limited liability power and authority to execute, deliver
and carry out the terms and provisions of this Amendment and has taken all
necessary limited liability action to authorize the execution, delivery and
performance of the Amendment (and the Existing Credit Agreement as amended
thereby); (ii) it has duly executed and delivered this Amendment and this
Amendment constitutes the legal, valid and binding obligation of the Borrower or
such Guarantor enforceable in accordance with its terms, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization and other
similar laws relating to or affecting creditors’ rights generally and general
principles of equity (whether considered in a proceeding in equity or law); and
(iii) no Default or Event of Default has occurred and is continuing.

Section 8. Severability. Any provisions of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid.

Section 9. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Administrative Agent, the Collateral Agent, the
Lenders, the Borrower and each Guarantor and their respective successors and
assigns.

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

Section 11. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment or any other Loan Document.

Section 12. Integration. This Amendment represents the final agreement of the
Borrower, each Guarantor, the Collateral Agent, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Borrower, any Guarantor, the
Administrative Agent, the Collateral Agent, nor any Lender relative to subject
matter hereof not expressly set forth or referred to herein.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed by its officer(s) thereunto duly authorized as of the date first above
written.

 

SANCHEZ PRODUCTION PARTNERS LLC,

as Borrower

By: /s/ Charles C. Ward Name: Charles C. Ward Title: Chief Financial Officer

 

CEP MID-CONTINENT LLC,

 

as a Guarantor

By: /s/ Charles C. Ward Name: Charles C. Ward Title: Chief Financial Officer

 

NORTHEAST SHELF ENERGY, L.L.C.,

 

as a Guarantor

By: /s/ Charles C. Ward Name: Charles C. Ward Title: Chief Financial Officer and
Treasurer

 

MID-CONTINENT OILFIELD SUPPLY, L.L.C.,

 

as a Guarantor

By: /s/ Charles C. Ward Name: Charles C. Ward Title: Chief Financial Officer and
Treasurer

 

SEP HOLDINGS IV, LLC,

 

as a Guarantor

By: /s/ Charles C. Ward Name: Charles C. Ward Title: Chief Financial Officer and
Treasurer

 

S-1 First Amendment



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,

as Administrative Agent, as Collateral Agent, and as a Lender

By: /s/ Max Sonnonstine Name: Max Sonnonstine Title: Director

 

S-2 First Amendment



--------------------------------------------------------------------------------

ONEWEST BANK N.A.

as a Lender

By: /s/ Whitney Randolph Name: Whitney Randolph Title: Senior Vice President

 

S-3 First Amendment



--------------------------------------------------------------------------------

BOKF, NA dba Bank of Oklahoma,

 

as a Lender

By:   Name: Title:

 

S-4 First Amendment



--------------------------------------------------------------------------------

Exhibit A

Marked Version of Credit Agreement

(See Attached)